Citation Nr: 1107182	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-16 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death, including pursuant to the provisions of 
38 U.S.C.A. § 1151.  

2.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1949 to October 1951.  
He died in July 2006.  The appellant is the Veteran's surviving 
spouse. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2007, the appellant presented testimony at a personal 
hearing conducted at the Muskogee RO before a Hearing Officer.  A 
transcript of that hearing has been associated with the Veteran's 
claims folder.

In her May 2007 substantive appeal, the appellant requested a 
personal hearing with a Veterans Law Judge.  In October 2007, the 
appellant indicated that she no longer wished to attend a 
hearing.  The hearing request has therefore been withdrawn.  See 
38 C.F.R. § 20.702(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The certificate of death indicates that the Veteran died in July 
2006 at the age of 74 years as a result of "rectal cancer with 
metastasis."  The appellant argues that the Veteran's fatal 
cancer was the result of a surgical needle that was left inside 
the Veteran following a surgery conducted by VA in the 1960s.  
See the hearing transcript, page 1.

The RO provided notice to the appellant under the Veterans Claims 
Assistance Act of 2000 (the VCAA) in an August 2006 letter.  In 
particular, the correspondence informed the appellant that the 
evidence for a cause of death claim must show that "the veteran 
died from a service-connected injury or disease."  See the 
August 2006 letter, page 6.  Importantly, however, this 
correspondence did not address the § 1151 aspect of the 
appellant's cause of death claim.  

Further, the August 2006 letter failed to comply with the 
stipulations set forth in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Specifically, in Hupp, the United States Court of 
Appeals for Veterans Claims (Court) indicated that, in the 
context of a claim for VA death benefits, notice under 38 
U.S.C.A. § 5103 must include (1) a statement of the conditions, 
if any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a death claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a death 
claim based on a condition not yet service connected.  See Hupp, 
21 Vet. App. at 352-53.  In the current case, the Veteran had 
multiple service-connected disabilities at the time of his 
demise.  

Accordingly, and based on this evidentiary posture, the Board 
finds that a remand of the appellant's appeal is necessary.  In 
particular, on remand, the appellant should be furnished with a 
corrective VCAA notice letter that addresses these notification 
deficiencies.  

Moreover, evidence of record reflects that a foreign metallic 
object was located in the Veteran's colon.  See, e.g., a June 
2006 discharge summary.  Various treatment records indicate that 
this object might have been ingested jewelry, a metallic surgical 
clip, a wire, or a surgical needle.  See X-ray and CT reports 
from May and June 2006.  In addition, the Veteran had "retained 
metallic fragments" in his right thigh "secondary to [an] old 
gunshot wound."  See a November 1991 X-ray report.  [Indeed, the 
Veteran was service-connected for residuals of a gunshot wound to 
his right thigh.]

VA treatment records indicate that, in May 1960, the Veteran 
underwent a surgical repair of a recurrent aneurysm of his right 
femoral artery.  Also, prior to his death in 2006, he reported 
that he had undergone appendectomy surgery in 1966.  The 1966 
surgical report, however, is not currently included in the claims 
file.  During the current appeal, the appellant testified that 
this surgery took place at a VA hospital in New Jersey.  See the 
hearing transcript, page 1.  Accordingly, under these 
circumstances, the Board finds that an additional search should 
be conducted to determine whether this surgical report is 
available.  See 38 U.S.C.A. § 5103A(c) (West 2002) and Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained if 
pertinent).  

Moreover, this case presents certain medical questions which 
cannot be answered by the Board, namely whether the unidentified 
metallic object identified in June 2006 resulted in the Veteran's 
fatal rectal cancer, and, if so, whether such metallic object was 
the result of his service-connected shrapnel wound or a surgery 
performed by VA.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 
(1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  These 
questions must be addressed by an appropriately qualified medical 
professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].


(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a corrective 
VCAA letter pertaining to the cause of death 
and service-connected burial benefits claims 
on appeal.  In particular, the letter should 
conform to Hupp (as discussed above) and 
should address the § 1151 aspect of the cause 
of death issue.  An appropriate amount of 
time should be provided to the appellant and 
her representative for any response.

2.  Conduct a search of the Veteran's VA 
treatment records for a report of the 
appendectomy surgery purportedly performed at 
a VA hospital in New Jersey in 1966.  All 
records so obtained should be associated with 
the Veteran's claims folder.

3.  Then, arrange for a health care provider 
with appropriate experience to review the 
Veteran's VA claims folder and provide 
opinions regarding the etiology of the 
Veteran's rectal cancer.  In particular, upon 
review of the Veteran's claims folder 
(including any records received pursuant to 
paragraphs 1 or 2 of this Remand), the health 
care provider should answer the following 
questions:  

   A.  Did the metallic object identified in 
the Veteran's colon at least as likely as not 
(50 percent or greater) cause his fatal 
rectal cancer?  
   
   B.  If so, is the metallic object 
identified in the Veteran's colon at least as 
likely as not (50 percent or greater) a 
residual of the service-connected gunshot 
wound to his right thigh (Muscle Group XIV), 
his May 1960 right femoral artery surgery, 
or, in the event such records are located, an 
appendectomy surgery from 1966?  
   
   C.  If the health care provider finds that 
the metallic object found in the Veteran's 
colon caused his fatal rectal cancer and was 
the result of either VA surgery performed in 
the 1960s, the health care provider should 
then discuss whether the metallic object in 
the Veteran's colon was the proximate result 
of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on VA's part in the furnishing of 
that surgical treatment.  

Complete rationale should be provided for all 
opinions expressed.  

4.  Following completion of the above, 
readjudicate the issues of entitlement to 
service connection for the cause of the 
Veteran's death, including pursuant to the 
provisions of 38 U.S.C.A. § 1151, and 
entitlement to service-connected burial 
benefits.  If the decisions remain adverse to 
the appellant, she and her representative 
should be provided with a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


